DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 1, 2021have been fully considered but they are not persuasive. Applicant argues on pages 6-7, part A, that Yano is not analogous art.  The Examiner respectfully disagrees.  First, Yano uses a semiconductor substrate (silicon single crystal) for the ferroelectric recording medium, and could be considered a semiconductor device as whole, thus the same field of endeavor (semiconductor devices).  Second, the Applicant does not claim “an optoelectronic device” and “A semiconductor device” is only recited in the preamble and has not been given life within the body of the claim.  Third, Yano shows that a perovskite layer can be directly on a single crystal silicon substrate which in fact is a “suitable substrate” as disclosed by Huang.
Applicant argues on pages 7-12, parts B, II and III, that Yano no evidence that a single crystal substrate is compatible for Huang’s purpose.  The Examiner respectfully disagrees.  First, the Applicant has misread the response by the Patent Trial and Appeal Board.  The Board reversed the rejection of claims 1-9, 12 and 15-18 in view of Huang, and claims 3 and 4 over Huang in view of Yano.  Second, Yano shows that a perovskite layer can be directly on a single crystal silicon substrate and proves that it belongs in the group of “any suitable substrate” as disclosed by Huang.  “It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily .
Applicant’s arguments, see pages12-13, filed September 1, 2021 with respect to the obviousness rejection of claims 1-18 of Huang in view of Setsune have been fully considered and are persuasive.  The obviousness rejection of Huang in view of Setsune of June 16, 2021 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable Huang et al. (Huang) (US 2016/0248082 A1) in view of Yano et al. (Yano) (US 5,985,404 A).
In regards to claim 1, Huang (Fig. 5B and associated text) discloses a substrate comprising silicon (item 502, paragraph 55); and at least one perovskite layer (item 506) disposed directly on the substrate (item 502), wherein the at least one perovskite layer comprises a single crystal organometallic-halide ionic solution (paragraphs 13, 40, claims 7, 8, 10, 20) disposed on the substrate (502), but does not specifically disclose a substrate comprising a single crystal semiconductor.
Yano (col. 3, lines 38-50, col. 5, lines 30-43, col. 9, lines 48-57, col. 11, 4-32, Figs. 2, 3 and associated text) discloses a substrate (items 121, 122) comprising a single crystal semiconductor; and at least one perovskite layer (item 13) disposed directly on the substrate (item 121).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang with the teachings of Yano for the purpose of low cost and good matching with semiconductor devices (col. 11, lines 13-16) and to form highly crystalline ferroelectric layers (col. 11, lines 8-10), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 2, Huang (Fig. 5B and associated text) discloses comprising a first electrical contact (item 504) and a second electrical contact (item 504) to be in electrical communication with the substrate the at least one perovskite layer, or both (paragraph 56).
In regards to claim 3, Huang (Fig. 5B and associated text) discloses wherein the single crystal organometallic-halide ionic solid perovskite comprises a single crystal, but not an epitaxially grown single crystal.
(col. 11, lines 26-31, col. 13, lines 18-29, Figs. 2, 3 and associated text) discloses an epitaxial grown perovskite (item 13).
The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
In regards to claim 4, Huang (Fig. 5B and associated text) discloses comprising a lattice mismatch of about 5% or less between a crystal structure of the single-crystal semiconductor and a crystal structure of the single-crystal organometallic-halide ionic solid perovskite.  Examiner notes that the above references disclose the Applicants' claimed materials and therefore share the same characteristics.
In regards to claim 5, Huang (Fig. 5B and associated text) discloses wherein the at least one perovskite layer (item 506) comprises a thickness of equal to or less than about 10 microns (paragraph, 13, 51).
In regards to claim 6, Huang (Fig. 5B and associated text) discloses wherein the single-crystal organometallic halide ionic solid perovskite (item 506) is represented by the formula, ABX3, where A comprises methylammonium (MA), formamidine (FA), cesium (Cs), (paragraphs 13, 40, claims 7, 8, 10, 20).
In regards to claim 7, Huang (Fig. 5B and associated text) discloses wherein the single-crystal organometallic halide ionic solid perovskite (item 506) comprises methylammonium lead iodide (CHrMLPbI3) (paragraphs 13, 40, claims 7, 8, 10, 20).
In regards to claim 8, Huang (Fig. 5B and associated text) discloses wherein the substrate comprises a group III-V semiconductor, a group II-VI semiconductor, a group IV-VI semiconductor, or a group IV semiconductor (Si, paragraphs 43, 55).  Examiner notes that Huang discloses any suitable substrate for supporting the desired structure which encompasses a single crystal semiconductor (paragraph 55).
In regards to claim 9, Huang (Fig. 5B and associated text) does not specifically disclose wherein the group III-V semiconductor comprises GalnP, GaAs, InGaAs, InAs, InP, or mixtures thereof.  Examiner notes that Huang discloses any suitable substrate for supporting the desired structure which encompasses a single crystal semiconductor (paragraph 55).
In regard to claims 8 and 9, Yano (col. 11, lines 26-31, col. 13, lines 18-29, Figs. 2, 3 and associated text) discloses wherein the group III-V semiconductor comprises GalnP, GaAs, InGaAs, InAs, InP, or mixtures thereof.
	It would have been obvious to modify the invention to include a substrate comprising a group III-V semiconductor, a group II-VI semiconductor, a group IV-VI semiconductor, or a group IV semiconductor, wherein the group III-V semiconductor comprises GalnP, GaAs, , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regard to claim 10, Huang as modified by Yano does not specifically disclose wherein a top surface of substrate is group-III terminated.
In regard to claim 11, Huang as modified by Yano does not specifically disclose wherein a top surface of the substrate is group-V terminated.
It would have been obvious to modify the invention to include group III or V terminated surfaces for the purpose growing group, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 12, Huang as modified by Yano does not specifically discloses wherein the group II-VI comprises ZnS, ZnSe, ZnTe, CdS, CdSe, CdTe, HgS, HgSe, HgTe, or mixtures thereof.  Examiner notes that Huang discloses any suitable substrate for supporting the desired structure which encompasses a single crystal semiconductor (paragraph 55).
It would have been obvious to modify the invention to include substrate comprising a group III-V semiconductor, a group II-VI semiconductor, a group IV-VI semiconductor, or a group IV semiconductor since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
In regard to claim 13, Huang as modified by Yano does not specifically disclose wherein a top surface of the substrate is group-II terminated.
In regard to claim 14, Huang as modified by Yano does not specifically disclose wherein a top surface of the substrate is group-VI terminated.
It would have been obvious to modify the invention to include group or VI terminated surfaces for the purpose growing group, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
 In regards to claim 15, Huang (Fig. 5B and associated text) discloses wherein the group IV semiconductor comprises C, Si, Ge, Sn, or mixtures thereof (paragraphs 43, 55).
In regards to claim 16, Huang (Fig. 5B and associated text) discloses wherein the substrate comprises a cubic crystal lattice and the single-crystal organometallic-halide ionic solid perovskite comprises a quasi-cubic crystal lattice.  Examiner notes that the above reference disclose the Applicants' claimed materials and therefore share the same characteristics.
In regards to claim 17, Huang (Fig. 5B and associated text) discloses wherein a unit cell of the single-crystal organometallic-halide ionic solid perovskite’s quasi-cubic crystal lattice is rotated 45-degees in plane from a unit cell of the substrate’s cubic crystal lattice.  Examiner notes that the above reference disclose the Applicants' claimed materials and therefore share the same characteristics.
In regard to claim 18, Huang (Fig. 5B-8 and associated text) discloses wherein the single-crystal semiconductor comprises a first organometallic-halide ionic solid perovskite (items 702 or 704), the at least one perovskite layer comprises a second organometallic-halide ionic solid perovskite (items 702 or 704), and wherein the first organometallic-halide ionic solid perovskite is different than the second organometallic-halide ionic solid perovskite.

Claim 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang) (US 2016/0248082 A1) in view of in view of Yano et al. (Yano) (US 5,985,404 A) as applied to claims 1-9, 12 and 15-18 above, and further in view of Wang et al. (Wang) (US 2012/0032234 A1).
In regard to claims 10, 11, 13 and 14, Huang as modified by Yano does not specifically disclose wherein a top surface of substrate is group-III, V, II or VI terminated.
Wang (paragraph 57) discloses a group V terminated surface. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang with the teachings of Wang for the purpose of having a surface beneficial for III-V compound growth (paragraph 57).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Huang et al. (Huang) (US 2016/0248082 A1) in view of Yano et al. (Yano) (US 5,985,404 A) and applied to claims 1-17 above and further in view of Mantl et al. (Mantl) (US 2005/0217566 A1).
In regard to claim 18, Huang as modified by Yano does not specifically disclose wherein the single-crystal semiconductor comprises a first organometallic-halide ionic solid 
However Mantl (paragraphs 34, 35, Fig. 1a, 2a and associated text) discloses a suitable perovskite as a substrate (items 1, 1’) and an oxidic perovskite as the material of the first epitactic layer (items 2, 2', 6, 6').
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang with the teachings of Mantl for the purpose of producing a system on a chip (Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822